Citation Nr: 0838550	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 
2005, for service connection for obsessive-compulsive 
disorder.   
 
2.  Whether there was clear and unmistakable error (CUE) in 
an August 1963 RO decision that denied service connection for 
a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1960 to July 
1961 and from November 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that granted service connection and a 50 percent rating for 
obsessive-compulsive disorder, effective May 30, 2003.  

A May 2007 statement of the case denied a claim that there 
was CUE in an August 1963 RO decision that denied service 
connection for a psychiatric disorder.  A July 2008 motion to 
advance the case on the Board's docket was denied by the 
Board in September 2008.  

The issue of whether there was CUE in an August 1963 RO 
decision that denied service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in August 1963, and the veteran did not appeal.  

2.  The RO denied service connection for post-traumatic 
stress disorder (PTSD) in January 2002, and the veteran did 
not appeal.  

3.  The veteran's application to reopen his claim for service 
connection for a psychiatric disorder was received at the RO 
on May 30, 2003.  Service connection for obsessive-compulsive 
disorder was subsequently granted, effective May 30, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 30, 2003, 
for service connection for obsessive-compulsive disorder, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2003, a rating 
decision in February 2004, a statement of the case in 
November 2004, correspondence in June 2006, a rating decision 
in October 2006, and correspondence in August 2007 advising 
the veteran of how disability evaluations and effective dates 
are assigned.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a May 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The law provides that when service connection is granted 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of VA receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

The veteran had active service from November 1960 to July 
1961 and from November 1966 to May 1967.  His service medical 
records for his first period of service from November 1960 to 
July 1961 indicate that on a medical history form at the time 
of the October 1960 pre-induction examination, he checked 
that he did not have depression or excessive worry or nervous 
trouble of any sort.  The reviewing examiner did not refer to 
any psychiatric problems.  The October 1960 objective pre-
induction examination report included a notation that the 
veteran's psychiatric evaluation was normal.  

A May 1961 psychiatric evaluation report indicated that the 
veteran was referred by his commanding officer for a 
psychiatric evaluation prior to possible administrative 
separation.  It was noted that since basic training, the 
veteran had suffered from increasing difficulty with 
generalized nerves, loss of interesting in his surroundings, 
an inability to concentrate, and feelings that he is a 
failure.  It was also reported that he had some difficulty of 
a similar nature in high school, which he quit in the tenth 
grade, but that in the intervening two years he was felt to 
be quite well while working at a gasoline station.  The 
diagnoses were emotional stability reaction, chronic, severe, 
and manifested by generalized nerves, agitation, an inability 
to concentrate, and a loss of interest in his surroundings.  
There was a notation that such disorder was not incurred in 
the line of duty and that he existed prior to service.  The 
examiner indicated that there were no disqualifying mental or 
physical defects sufficient to warrant discharge.  As to 
recommendations, however, it was noted that the condition was 
not amendable to hospitalization, treatment, disciplinary 
action, training, transfer, or change of duty.  The 
evaluation report recommended that the veteran be separated 
from service.  

On a medical history form at the time of the July 1961 
separation examination, the veteran checked that he had 
nervous trouble of any sort.  The reviewing examiner 
indicated that the veteran had trouble with nerves at times, 
worse since being in service.  The July 1961 objective 
separation examination report indicated, as to the 
neurological evaluation, that the veteran had intention 
tremors of the hands and lip.  There was a notation that the 
psychiatric evaluation was normal.  

In July 1963, the veteran filed a claim for service 
connection for a psychiatric disorder (nervous condition).  

An August 1963 VA psychiatric examination report noted that 
the veteran reported that he enlisted in the Army in November 
1960 and that he made a fair adjustment with no disciplinary 
actions.  He stated that shortly after entering the service, 
he became upset and irritable and found it difficult to 
adjust and carry out his assignments.  It was noted that the 
veteran claimed that he was seen by a psychiatrist while in 
the service.  He indicated that he was not hospitalized for 
any nervous or mental condition while in the service.  He 
reported that he as discharged in July 1961 because he could 
not adjust to the service.  The veteran stated that he saw a 
private physician in June 1963 who provided a diagnosis of a 
schizoid personality.  The examiner discussed the veteran's 
social and industrial history in some detail and performed a 
psychiatric examination.  The diagnosis was schizoid 
personality/pre-existent, manifested by avoidance of close 
relationships with others, withdrawal, introversion, 
reclusiveness, anxiety, and difficulty in concentration.  

In August 1963, the RO denied service connection for a 
psychiatric disorder.  The veteran did not appeal the 
decision.  

The service medical records for the veteran's second period 
of service from November 1966 to May 1967 show that on a 
medical history form at the time of the October 1966 
enlistment examination, the veteran checked that he did not 
have depression or excessive worry or nervous trouble of any 
sort.  The reviewing examiner did not refer to any 
psychiatric problems.  The objective October 1966 enlistment 
examination report included a notation that the veteran's 
psychiatric evaluation was normal.  

An April 1967 neuropsychiatric evaluation report noted that 
the veteran was referred by his commanding officer and that 
he was described as slow, unable to absorb instructions, and 
ineffectual in carrying out the physical aspects of training.  
It was noted that the veteran was aware of his slowness, but 
claimed that he had always been uncoordinated.  He reported 
that he felt that he had tried hard, but that he just hadn't 
been able to meet the standard of performance required of 
him.  The diagnosis was inadequate personality (chronic, 
severe).  

On a medical history form at the time of the May 1967 
separation examination, the veteran checked that he had 
nervous trouble of any sort.  He also reported that he had 
been nervous his entire life.  The reviewing examiner 
indicated that there were no significant abnormalities.  The 
May 1967 objective separation examination report indicated, 
as to the psychiatric evaluation, that the veteran had an 
inadequate personality.  

Private treatment records dated from July 1992 to December 
1998 show treatment for disorders including variously 
diagnosed psychiatric disorders.  For example, a September 
1995 private treatment report from Dr. B. K. Freeman 
indicated, as to diagnoses, that the veteran had obsessive-
compulsive disorder, which was severe and disabling and only 
partially responsive to medications.  

In July 2001, the veteran filed a claim for entitlement to 
service connection for PTSD.  

An October 2001 VA psychiatric examination report noted that 
the veteran served in the Army from November 1960 to July 
1961.  He reported that he was discharged after only eight or 
nine months because he had emotional problems that involved, 
at least to some extent, the fact that he was home sick.  He 
indicated that he was sent to and evaluated by psychiatrists 
and given an honorable discharge.  It was noted that for 
reasons that could not be explained, the veteran was 
readmitted to the Army in November in 1966 despite the fact 
that he reportedly had a history of emotional problems in the 
Army and that he was eventually discharged, again, after six 
months under a general discharge because of emotional 
problems.  The veteran claimed that he was evaluated by 
psychiatrists at that time as well.  The examiner noted that 
there were no service medical records available, but that the 
fact that the veteran was given a general discharge the 
second time around would suggest a diagnosis of a personality 
disorder.  The examiner stated that the veteran's 
conversation gave an impression of inadequacy, immaturity, 
anxiety, and obsessive passive dependency.  

The diagnoses were obsessive-compulsive disorder, chronic, 
very severe, currently in decent remission; generalized 
anxiety disorder, chronic, severe, currently in decent 
remission; and mixed personality disorder.  The examiner 
indicated that such diagnoses were based on a review of the 
available medical records, including the veteran's claims 
file, as well as the currently conducted clinical 
examination, and assuming the information gathered was 
factual and accurate.  The examiner commented that the 
veteran did not meet the diagnostic criteria for post-
traumatic stress disorder (PTSD) either in terms of 
identified stressors or ongoing symptoms.  

In January 2002, the RO denied service connection for PTSD.  
The veteran filed a notice of disagreement in March 2002 and 
a statement of the case was issued in April 2002.  The 
veteran did not timely appeal the decision (see below).  

In March 2002, the veteran filed a claim for nonservice-
connected pension.  His claim was granted in May 2002.  

A March 2003 report of contact indicated that the veteran 
called about his appeal as to the issue of entitlement to 
service connection for PTSD and that he was informed that he 
did not submit a timely appeal.  It was noted that the 
veteran reported that he had submitted a substantive appeal 
in November or December 2002, but that there was no such 
appeal of record.  

On May 30, 2003, the RO received the veteran's application to 
reopen his claim for entitlement to service connection for a 
psychiatric disorder.  

In May 2003, the veteran filed a VA Form 9, as to the RO's 
January 2002 denial of his claim for entitlement to service 
connection for PTSD.  In June 2003, the RO informed the 
veteran that his appeal as to the denial of his claim for 
entitlement to service connection for PTSD could not be 
considered because it was not timely filed.  The veteran 
appealed the decision.  

In February 2004, the RO denied service connection for a 
psychiatric disorder on a de novo basis.  The veteran 
appealed the decision.  

In a December 2005 decision, the Board determined that the 
veteran did not file a timely substantive appeal regarding 
the issue of entitlement to service connection for PTSD.  The 
Board also reopened the veteran's claim for entitlement to 
service connection for a psychiatric disorder based on new 
and material evidence and remanded the merits of the claim 
for further development.  

Records from the Social Security Administration (SSA) 
indicate that the veteran was receiving disability benefits.  

A September 2006 VA psychiatric examination report noted that 
the veteran's entire claims file including his military 
records and various treatment records were reviewed.  The 
diagnosis was obsessive-compulsive disorder.  The examiner 
indicated that the veteran first manifested symptoms of 
obsessive-compulsive disorder during his first period of 
military service from November 1960 to July 1961.  

In October 2006, the RO granted service connection for 
obsessive-compulsive disorder, effective May 30, 2003.  

A review of the claims file reveals that service connection 
for a psychiatric disorder was denied in a final August 1963 
decision.  Additionally, service connection for PTSD was 
denied in a final January 2002 decision.  Thus, the effective 
date of a later award of service connection for a psychiatric 
disorder, in this case obsessive compulsive disorder, is 
governed by the rules related to claims which are reopened 
with new and material evidence.  

After the RO's September August 1963 decision denying 
entitlement to service connection for a psychiatric disorder 
(as well as the January 2002 RO decision denying service 
connection for PTSD), the veteran's application to reopen the 
claim for service connection for a psychiatric disorder was 
received by the RO on May 30, 2003.  Thereafter, the claim 
for service connection for a psychiatric disorder was 
reopened by the Board in December 2005 and service connection 
for obsessive-compulsive disorder was granted on the merits 
by the RO in October 2006.  Under the effective date rules, 
service connection for obsessive-compulsive disorder may be 
no earlier than May 30, 2003, the date of VA receipt of the 
application to reopen the claim.  

The veteran has essentially asserted that service connection 
should be effective from his initial claim for service 
connection for a psychiatric disorder in July 1963 or at 
least from May 1967, when he was discharged from his second 
period of service.  The Board observes, however, as noted 
above, that the veteran's July 1963 claim for service 
connection for a psychiatric disorder was denied in an August 
1963 final RO decision.  The Board also notes that the 
veteran's July 2001 claim for service connection for PTSD was 
denied in a final January 2002 decision.  The Board notes 
that the first date that the veteran filed an application to 
reopen his claim for a psychiatric disorder (later granted as 
obsessive-compulsive disorder) was on May 30, 2003, the 
actual effective date of service connection.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q),(r).  

The RO has assigned May 30, 2003, as the effective date for 
service connection for obsessive-compulsive disorder and 
there is no legal entitlement to an earlier effective date.  
Thus, as a matter of law, the claim for an earlier effective 
date for service connection for obsessive-compulsive disorder 
must be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An earlier effective date for the grant of service connection 
for obsessive-compulsive disorder is denied.  



REMAND

The Board notes that an October 2006 RO decision granted 
service connection and a 50 percent rating for obsessive-
compulsive disorder, effective May 30, 2003.  As noted above, 
the veteran expressed disagreement with the effective date 
granted by the RO.  This issue was determined by the Board in 
the discussion above.  

In January 2007, the veteran filed a claim as to whether 
there was CUE in an August 1963 RO decision that denied 
service connection for a psychiatric disorder.  

In a May 2007 statement of the case, the RO listed the issue 
of whether there was CUE in an August 1963 RO decision that 
denied service connection for a psychiatric disorder and 
denied the claim.  

In a May 2007 VA Form 9, the veteran checked that he wanted 
to appeal all the issues listed in the statement of the case.  

The Board notes that the law mandates specific procedural 
stages in the VA claims adjudication process, including those 
which provide for review of a denial of a claim before the 
Board.  Specifically, an appeal is initiated subsequent to 
the issuance of a rating decision, and only after the filing 
of a notice of disagreement within the time specified by law.  
See 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) (An appeal is initiated after the issuance of a 
rating pursuant to 38 U.S.C. § 7105; a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA).  

Additionally, another pertinent regulation, 38 C.F.R. § 
19.31, directs that an SSOC should not be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case.  
Further, the Federal Circuit has found that an SSOC, even 
when raising new issues, is an updated statement of the 
Agency's position and is not an initial determination.  
Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  

The Board observes that there has been no initial 
adjudication of the claim as to whether there was CUE in an 
August 1963 RO decision that denied service connection for a 
psychiatric disorder.  Consequently, the veteran is unable to 
file a notice of disagreement as to the denial of the claim 
in the May 2007 statement of the case.  Therefore, the RO 
must issue a rating decision on the issue of whether there 
was CUE in an August 1963 RO decision that denied service 
connection for a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the claim as 
to whether there was CUE in an August 1963 
RO decision that denied service connection 
for a psychiatric disorder. This 
adjudication may not be in the form of a 
SSOC.  The RO/AMC should notify the 
veteran and his representative of the 
decision.  If the CUE claim is denied and 
the veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that the matter will be 
before the Board only if a timely 
substantive appeal is submitted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


